DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 02 Jun 2021; and claims benefit of provisional application 63/033,722, filed 02 Jun 2020.

Claims 1-20 are pending in the current application. Claims 15-17, drawn to non-elected inventions, are withdrawn. Claims 1-14 and 18-20 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 18-20, in the reply filed on 27 Jul 2022 is acknowledged.  The traversal is on the ground(s) that there is the same field of search and there would be no undue search and examination burden.  This is not found persuasive because at detailed in the Office Action mailed 27 Jun 2022, the inventions require a different field of search, for example, employing different search queries for components of a composition used for any purpose, or for methods of treating a particular physiological condition. Therefore despite being related as product and method of using the product there is an undue burden to search and examine the inventions together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 27 Jul 2022.

Specification
The disclosure is objected to because of the following informalities: The specification as published at paragraph 43 and 66 recites "In some embodiments, any liable carbon, nitrogen, and/or oxygen atom may be further substituted as described above to form a derivative thereof." (emphasis added) This appears to be a typographical error for "labile".
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 at end of line 1 recites "bioperine". Claim 9 depends from claim 1, which recites the name piperine. As a formal matter the same name should be used to describe the same compound. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 are drawn to a composition comprising piperine or a derivative thereof. Claims 18-20 are drawn to a composition consisting essentially of nicotinamide mononucleotide or a derivative thereof, apigenin or a derivative thereof, quercetin or a derivative thereof, and piperine or a derivative thereof. Each recitation of "piperine or a derivative thereof" renders the claim indefinite because it is unclear what scope of compound is encompassed by the claim. The application as published explicitly defines certain derivatives such as apigen (paragraph 40), quercetin (paragraph 41), and nicotinamide mononucleotide (paragraph 79); hesperetin (paragraph 85), luteolin (paragraph 87), baicalin (paragraph 90), and myricetin (paragraph 92). The application as published regarding piperine recites that "In some embodiments, any liable carbon, nitrogen, and/or oxygen atom may be further substituted as described above to form a derivative thereof." (paragraph 43, 66) This language does not clearly state a limiting definition of a derivative of piperine, or clearly limit which what chemical transformations are encompassed. For example, CONLON et al. (WO 2019/175587 A1, published 19 Sep 2019, filed 13 Mar 2019, provided by Applicant in IDS filed 14 Oct 2021) discloses the embodiment of a composition comprising active amounts of nicotinamide riboside, quercetin, apigenin, resveratrol, and alpha-lipoic acid. (page 26, lines 5-15) The explicit definition of a derivative of nicotinamide mononucleotide (paragraph 79) does not encompass nicotinamide riboside. However, it is unclear if "piperine or a derivative thereof" encompasses chemical transformations or derivations resulting in the compounds resveratrol or alpha-lipoic acid. Therefore the recitation of "piperine or a derivative thereof" renders the claims indefinite because it is unclear what compositions are encompassed within the scope of the claim and what are not.
	Claims 1-14 are drawn to a composition comprising a biologically active amount of piperine or a derivative thereof. Claims 18-20 are drawn to a composition consisting essentially of a biologically active amount of nicotinamide mononucleotide or a derivative thereof, apigenin or a derivative thereof, quercetin or a derivative thereof, and piperine or a derivative thereof. For the reasons detailed above it is unclear what compounds are encompassed within the scope of "piperine or a derivative thereof", and further it is unclear what amount is biologically active because it is unclear what biological activity the possible derivative compound possesses. 
Claims 2-4 are drawn to the weight to weight ratio based on the total amount of apigenin and nicotinamide mononucleotide, quercetin and nicotinamide mononucleotide, or piperine and nicotinamide mononucleotide present, respectively. These claims are indefinite because it is unclear if the claim requires the compound and not a derivative thereof, or if, for example, claim 2 encompasses a derivative of apigenin and nicotinamide mononucleotide having the specified ratio.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CONLON et al. (WO 2019/175587 A1, published 19 Sep 2019, filed 13 Mar 2019, provided by Applicant in IDS filed 14 Oct 2021) in view of Randhawa et al. (International Journal of Applied and Basic Medical Research, 2011, 1(1), p5-10, cited in PTO-892).
	CONLON et al. teaches a composition comprising an effective amount of a combination of two or more components selected from a NAD precursor; a NAMPT upregulator; a NQO1 upregulator and a NNMT (nicotinamide N-methyltransferase) dowmegulator. (abstract) CONLON et al. teaches NAD precursors are known in the art, and NAD precursors according to the present invention are selected from one or more of the group including niacin (vitamin B3), nicotinamide mononucleotide (NMN), and derivatives thereof. (page 6, lines 20-25) CONLON et al. teaches NAMPT upregulators according to the present invention are selected from one or more of the group including quercetin, including derivatives of quercetin, such as quercetin 3-O-glucoside, quercetin 3-O-rhamnoside, and quercetin-3-O-beta-D-glucuronide, apigenin, myricetin, and luteolin, and any combination thereof. (page 7, lines 5-15) CONLON et al. teaches AMPK upregulators according to the invention selected from one or more of the group including quercetin, apigenin, myricetin, and luteolin, and any combination thereof. (page 5, lines 25-30) CONLON et al. teaches compositions of the invention may also include one or more bioavailability enhancers or skin penetration enhancers, such as piperine (Bioperine®). (page 13, lines 20-25) CONLON et al. teaches the aspect of a composition comprising an effective amount of a combination of two or more components selected from a NAD precursor; a NAMPT upregulator; and a NQO1 upregulator; for use in the mitigation, alleviation or improvement of the effects of ageing. (page 13, line 30) CONLON et al. teaches the aspect of the invention comprising may comprise one or more NAMPT upregulators (from about 41 to about 133 parts w/w); one or more NAD precursors (from about 20 to about 60 parts w/w); and one or more AMPK upregulators (from about 12 to about 36 parts w/w. In another aspect of the
invention the composition may comprise one or more NAMPT upregulators (from
about 63 to about 111 parts w/w, e.g. 87 parts w/w); one or more NAD precursors
(from about 30 to about 50 parts w/w, e.g. 40 parts w/w); and one or more AMPK
upregulators (from about 18 to about 30 parts w/w, e.g. 24 parts w/w). (page 13, lines 5-10) CONLON et al. teaches the amount of NAD precursor in the composition may vary depending upon the nature of the NAD precursor, the mode of administration, etc. Exemplary amounts of NAD precursor which may be in the composition are from about 10 mg per day; or from about 50 mg to about 900 mg; or from about 100 mg to about 800 mg; or from about 250 mg to about 500 mg. (page 6, line 30 to page 7, line 5) CONLON et al. teaches the amount of  NAMPT upregulator in the composition may vary depending upon the nature of the NAMPT upregulator, the mode of administration, etc. Exemplary amounts of NAMPT upregulator which may be in the composition is from about 10 mg to about 1000 mg per day; or from about 50 mg to about 900 mg per day; or from about 250 mg to about 500 mg per day. (page 9, lines 1-5) CONLON et al. teaches the composition formulated for oral administration in the form of tables or capsules, e.g., gelatin capsules, and contain inert dilents such as dextrose, or cellulose, lubricants such as the magnesium salt of stearic acid, as well as adjuvants such as preservatives. (page 17, lines 15-30) CONLON et al. teaches the embodiment of a composition comprising active amounts of nicotinamide riboside, quercetin, apigenin, resveratrol, and alpha-lipoic acid. (page 26, lines 5-15)
	CONLON et al. does not specifically disclose the particular embodiment comprising a biologically active amount of nicotinamide mononucleotide or a derivative thereof, apigenin or a derivative thereof, quercetin or a derivative thereof, and piperine or a derivative thereof. (claim 1) CONLON et al. does not specifically disclose the composition comprising from about 1 to 20 mg of bioperine or a derivative thereof. (claim 9)
	Randhawa et al. teaches the concept of bioenhancers or biopotentiators was first reported in 1929. A bioenhancer is an agent capable of enhancing bioavailability and efficacy of a drug with which it is co-administered, without any pharmacological activity of its own at therapeutic dose used. Development and consequent isolation of these molecules, such as piperine and quercetin, is considered a scientific breakthrough. (page 5, abstract) Randhawa et al. teaches piperine, obtained from the oleoresin in the peppercorns, is by far the most studied and researched bioenhancer. (page 6, left column, paragraph 5) Randhawa et al. teaches the embodiment of rifampicin (200 mg), isoniazid (300 mg), and piperine (10 mg), where combining piperine with rifampicin decreases the dose of rifampicin from 450 to 200 mg. (page 6, right column, paragraph 2) Randhawa et al. teaches the embodiment where piperine (20 mg p.o.) signifi cantly increased the mean plasma concentrations of carbamazepine (300 or 500 mg twice
daily) in both dose groups. (page 7, right column, paragraph 2) 
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of CONLON et al. in view of Randhawa et al. in order to select from the list of agents, effective dosages, and component ratios and arrive at the claimed invention. One of ordinary skill in the art would have been motivated to combine the teachings of CONLON et al. in view of Randhawa et al. with a reasonable expectation of success because CONLON et al. teaches a list of agents combined to give a composition comprising an effective amount of a combination of two or more components selected from a NAD precursor; a NAMPT upregulator; a NQO1 upregulator and a NNMT (nicotinamide N-methyltransferase) dowmegulator for use in the mitigation, alleviation or improvement of the effects of ageing, and teaches compositions of the invention may also include one or more bioavailability enhancers or skin penetration enhancers, such as piperine; CONLON et al. teaches aspects of the composition comprising one or more NAMPT upregulators, one or more NAD precursors, and one or more AMPK upregulators at particular relative w/w concentrations; CONLON et al. teaches exemplary dose ranges for these components; CONLON et al. teaches the quercetin may be present in the form of a glycoside derivative; CONLON et al. teaches formulating the composition with known inert excipients; and Randhawa et al. provides guidance that piperine is by far the most studied and researched bioenhancer and teaches examples of effective amounts of piperine to enhance bioavailability being 10 mg or 20 mg. Further, CONLON et al. provides guidance for picking and choosing components such as in the embodiment of a composition comprising active amounts of nicotinamide riboside, quercetin, apigenin, resveratrol, and alpha-lipoic acid. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II.A. providing "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case the claimed ranges of w/w ratios and dosage amounts overlap with ranges disclosed in the prior art, therefore a prima facie case of obviousness exists. Further, the general conditions of the claim are disclosed in the prior art, and it would not have been inventive for one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation. 
	Regarding claim 13, the compounds taught CONLON et al. and Randhawa et al. have the same structure limitations of the compound derived from plants. Further, Randhawa et al. teaches piperine is obtained from the oleoresin in the peppercorns, or that the compound is derived from plants.
	Regarding claim 18 reciting the transitional phrase "consisting essentially of", MPEP 2111.03 provides " For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 " In this case there is no clear indication of what the basic and novel characteristics actually are, particularly in view of the indefiniteness of the "piperine or a derivative thereof" detailed above, therefore the claims have been construed as equivalent to "comprising". However, CONLON et al. teaches aspects of the composition comprising one or more NAMPT upregulators, one or more NAD precursors, and one or more AMPK upregulators, suggesting it would have been obvious to select the composition having only these components and not including other active agents which may materially affect the biological activity of the invention of CONLON et al.

Conclusion
	No claim is found to be allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623